Citation Nr: 1103667	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  04-03 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected traumatic amputation of the distal and 
middle phalanges of the right middle finger.

2.  Entitlement to service connection for chronic acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated May 2002 and September 2004 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied the above claims.

In May 2009, the Board remanded the present matter for additional 
development and due process concerns.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 
268 (1998).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right middle finger (other 
than a tender scar at the tip of the right middle finger) is 
manifested by a partial amputation of the distal phalanx.

2.  Affording the Veteran the benefit of the doubt, an acquired 
psychiatric disorder is related to an in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic amputation of the distal and middle phalanges of the 
right middle finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5154 (2010).

2.  An acquired psychiatric disorder was incurred as a result of 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As an initial matter, the Board notes that the Veteran was denied 
service connection for reflex sympathetic dystrophy of the upper 
right extremity.  The Veteran did not appeal this decision and, 
therefore, the Board cannot consider the symptomatology and 
effects of his reflex sympathetic dystrophy (RSD) in evaluating 
his entitlement to an increased rating for traumatic amputation 
of the distal and middle phalanges of the right middle finger. 

The Board previously remanded the matter in order to afford the 
Veteran a VA examination; however, the Veteran failed to report 
for the examination scheduled for March 2010.  

Individuals for whom VA examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326, 3.327(a).  When a veteran fails without good 
cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to provide 
another.  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim, the claim shall be decided 
based on the evidence of record; when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  

Although the Veteran did not report for the March 2010 scheduled 
examination and did not notify the medical facility about 
rescheduling it, he did previously report to VA examinations in 
connection with the current claim in June and July 2000.  
Therefore, the Board will decide the claim based on the evidence 
of record.  

In September 1971, the Veteran was granted service connection for 
traumatic amputation of the distal and middle phalanges of the 
right middle finger and was assigned a 10 percent disability 
rating.  In the May 2002 rating decision on appeal, the RO denied 
an increased rating for the service-connected traumatic 
amputation of the distal and middle phalanges of the right middle 
finger.  

The Veteran's service-connected right middle finger is rated 
under Diagnostic Code 5154 for amputation of the long finger.  
Under Diagnostic Code 5154, a 20 percent evaluation is warranted 
for amputation of the long finger of either the major hand or the 
minor hand with metacarpal resection (more than one-half the bone 
lost), and a 10 percent evaluation is provided for amputation of 
the long finger of either the major hand or the minor hand 
without metacarpal resection, at proximal interphalangeal joint 
or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5154.

Following a careful review of the record, the Board finds that 
the Veteran's right middle finger is appropriately rated as 10 
percent disabling under Diagnostic Code 5154.  His amputated 
right middle finger clearly does not have metacarpal resection.  
A June 2000 VA examination report stated that the Veteran's right 
middle finger was amputated at one fourth inch proximal to the 
proximal interphalangeal joint.  February 2000 and May 2000 x-ray 
reports show amputation of the middle finger at the level of 
proximal interphalangeal joint.  There was no evidence of 
fracture or acute bony abnormality found.  The evidence does not 
show metacarpal resection associated with the middle finger 
amputation.  Accordingly, the evidence shows amputation of the 
right middle finger warrants a 10 percent rating.  

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  The Board does not find evidence that the Veteran's 
amputation of the right middle finger should be increased for any 
separate periods based on the facts found during the whole appeal 
period.  The evidence of record in connection with this claim 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1) if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  During private treatment in 
February 2001, the Veteran stated that he last worked in January 
2000 due to escalating problems with this right hand.  The Board 
notes that, in addition to the service-connected right middle 
finger amputation, the Veteran also suffered from RSD of the 
right hand, not related to service.  Nevertheless, Board must 
adjudicate the issue of whether referral for an extraschedular 
rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected right 
middle finger amputation.  The competent medical evidence of 
record shows that his right middle finger amputation is primarily 
manifested by amputation of the middle finger at the level of 
proximal interphalangeal joint.  The applicable diagnostic code 
used to rate the Veteran's disability provide for a rating based 
on how much of the finger was amputated.  The effects of the 
Veteran's disability has been fully considered and is 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  


II.  Service connection

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV), credible supporting evidence 
that the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the veteran 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394- 395 (1996).

The Veteran has not received combat citations, badges, or other 
decorations indicative of combat engagement.  Thus, there are not 
"recognized military citations or other supportive evidence" that 
the veteran actually engaged in combat.  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  The Board finds, therefore, that the Veteran 
is not a veteran of combat.  Accordingly, under 38 C.F.R. 
§ 3.304(f), the occurrence of claimed stressors not related to 
combat must be supported by credible evidence.

After a careful review of the evidence of record, the Board finds 
that, given the benefit of the doubt, the evidence supports the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  

Service treatment records show that in February 1970, the Veteran 
was treated for a traumatic amputation of the distal and 
intermediate phalanges of the third finger of the right hand in 
service.  Service connection has been granted for that 
disability.  

Following service, the Veteran received both VA and private 
psychiatric treatment.  During private December 2000 treatment, 
the physician stated that the Veteran presented a general picture 
of depression in the context of identifiable medical 
circumstances and his interrupted past history of extended 
employment.  The physician was unable to find clear evidence of 
formal thought disorder, psychotic disorder, formal anxiety 
disorder, or obvious organicity.  The Veteran was diagnosed as 
having prolonged adjustment disorder with mixed emotional 
features.  In October 2003, following a VA examination, the 
Veteran was diagnosed as having PTSD and recurrent major 
depressive disorder with psychotic features.  The psychiatrist 
opined that the Veteran never recovered from losing his parents 
in an automobile accident when he was 13 years old and remained 
traumatized by the loss of his finger in the Navy.  

During a May 2004 VA examination, the VA examiner found that the 
Veteran did not meet the criteria for PTSD; however, the Veteran 
was diagnosed as having a pain disorder with psychological and 
physiological factors.  The examiner stated that he thought the 
pain disorder was related to RSD related to the original trauma 
inservice.  The examiner also stated that further examination was 
necessary to support that medical conclusion.  

During VA treatment in September 2004, the Veteran underwent a 
psychiatric screening that resulted in a positive finding for 
PTSD.

In a letter dated April 2006, the Veteran's physician stated that 
he was being treated for PTSD and major depression that stemmed 
from a traumatic event in service.  The Veteran was described as 
having nightmares associated with the loss of his finger and 
severe pain from RSD.  The mental and physical difficulties were 
found to stem directly from the incident in service that caused 
the loss of his right middle finger.

During an August 2007 VA psychiatric assessment, the Veteran 
reported that he did not have symptoms of PTSD until a work 
accident in 2000 when he fell off a truck flatbed.  At that time, 
he began having nightmares about losing his finger.  Following a 
mental status evaluation, the Veteran was diagnosed as having 
major depressive disorder, but was found to have a false positive 
screening for PTSD as the Veteran stated that he did not 
experience an event that involved actual or threatened death or 
serious injury.  

Under the benefit-of-the-doubt rule, for the veteran to prevail, 
there need not be a preponderance of the evidence in his favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence must 
be against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the evidence set forth above, such a 
conclusion cannot be made in this case.  Service treatment 
records show that the Veteran suffered a traumatic amputation of 
the right middle finger and service connection has been granted 
for the residual disability.  

The October 2003 VA examination yielded a diagnosis of PTSD and 
major depressive disorder and that examiner's comment that the 
Veteran remained "traumatized" by the loss of his finger in 
service.  A May 2004 VA examination concluded the Veteran did not 
meet the diagnostic criteria for PTSD, but diagnosed pain 
disorder with psychological and physiological factors, related in 
part to the service trauma.  An April 2006 opinion of a treating 
physician noted that the Veteran had PTSD and major depression as 
a result of the service trauma.  

The August 2007 VA opinion that diagnosed major depressive 
disorder rather than PTSD, did so on the assumption that the 
Veteran did not have PTSD because he did not experience an event 
in service that involved serious injury.  Service connection is 
in effect for the residuals of a traumatic amputation of the 
right middle finger and other medical opinions of record related 
depressive symptoms to that incident.  

The record includes opinions both in support of and against a 
finding of PTSD as a result of the inservice injury as well as 
diagnoses of major depressive disorder and depression as a result 
of the service injury.  The various opinions do not agree on the 
specific diagnosis, but are consistent in finding that the 
Veteran has a psychiatric disorder related to service trauma.  
The Board finds that the evidence is deemed to be at least in 
relative equipoise.  Thus, service connection for an acquired 
psychiatric disorder is warranted.

III.  Notice and Assistance

Regarding the claim for service connection for an acquired 
psychiatric disorder, the duty to notify and assist has been met 
to the extent necessary to grant the claim.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
Veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Complete notice was sent in May 2001, August 2003, March 2006, 
October 2006, and June 2008 and the claims were readjudicated in 
a September 2008 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333; Vazquez-Flores, 22 Vet. App. 37.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  VA scheduled the Veteran for 
another VA examination; however, he failed to report.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected traumatic amputation of the distal and middle 
phalanges of the right middle finger is denied.

Service connection for an acquired psychiatric disorder is 
granted.


REMAND

The Veteran has submitted a formal claim for TDIU in June 2001.  
The Veteran stated that he became too disabled to work in January 
2000, but did not provide an explanation for why he left his last 
job.  During private treatment in February 2001, the Veteran 
stated that he worked until January 2000, but discontinued 
working due to escalating symptoms in his right hand.  Service 
connection is in effect for amputation of the right middle finger 
and acquired psychiatric disorder discussed in this decision.  In 
the case of a claim for TDIU, the duty to assist requires that VA 
obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On 
remand, the Veteran should be afforded a VA examination to obtain 
a medical opinion in order to determine the effect of the 
Veteran's service-connected disabilities on his ability to work.  
Such an opinion is necessary for a determination on the merits of 
the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA medical examination to determine the 
severity of his service-connected 
disabilities (traumatic amputation of the 
distal and middle phalanges of the right 
middle finger, rated as 10 percent 
disabling, and an acquired psychiatric 
disorder, which has not yet been rated) and 
whether they render him unable to secure 
and follow a substantially gainful 
occupation.  The claims file must be 
made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report.

The examiner should specifically state 
whether it is at least as likely as not 
the Veteran's service-connected 
disabilities (traumatic amputation of the 
distal and middle phalanges of the right 
middle finger, rated as 10 percent 
disabling, and an acquired psychiatric 
disorder, which has not yet been rated) 
without regard to his age or the impact of 
any nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

Complete rationale for any opinion should 
be provided.  

2.  Then, readjudicate the Veteran's claim 
on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


